Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2020

                                      No. 04-20-00028-CV

                       181 SOUTH HOMES INC. and Ricardo Canales,
                                    Appellants

                                                v.

                 Henry GARIBAY, Individually, and d/b/a Hengar Unlimited,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI07741
                        Honorable Angelica Jimenez, Judge Presiding


                                         ORDER
        The reporter’s record was originally due February 18, 2020. Court reporter Craig Carter
has filed a request for an extension of time until March 31, 2020 to file the record. We grant the
motion in part and order the record due March 19, 2020. See Tex. R. pp. P. 35.3(c) (stating
court of appeals must not grant an extension exceeding thirty days in an ordinary appeal).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court